Name: Commission Implementing Regulation (EU) NoÃ 506/2011 of 23Ã May 2011 amending Regulation (EU) NoÃ 297/2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  health;  trade;  electrical and nuclear industries;  consumption;  foodstuff;  Asia and Oceania
 Date Published: nan

 24.5.2011 EN Official Journal of the European Union L 136/52 COMMISSION IMPLEMENTING REGULATION (EU) No 506/2011 of 23 May 2011 amending Regulation (EU) No 297/2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53 (1) (b)(ii) thereof, Whereas: (1) Article 53 of Regulation (EC) No 178/2002 provides for the possibility to adopt appropriate Union emergency measures for food and feed imported from a third country in order to protect public health, animal health or the environment, where the risk cannot be contained satisfactorily by means of measures taken by the Member States individually. (2) Following the accident at the Fukushima nuclear power station on 11 March 2011, the Commission was informed that radionuclide levels in certain food products originating in Japan such as milk and spinach exceeded the action levels in food applicable in Japan. Such contamination may constitute a threat to public and animal health within the Union and therefore Commission Implementing Regulation (EU) No 297/2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (2) was adopted on 25 March 2011. (3) On 12 May 2011, the Commission was informed of the finding of a high level of the radioactive caesium in green tea leaves, originating in the prefecture Kanagawa. This finding was confirmed on 13 May 2011 by three other findings of high level of the radioactive caesium in green tea leaves from this prefecture. This prefecture is not among the 12 prefectures of the affected zone, where a testing of all feed and food originating from these prefectures is required before export to the EU. Given these recent findings it is appropriate to add Kanagawa as 13th prefecture to the affected zone. (4) It is appropriate to clarify the requirements for products consigned from the affected zone but originating in a region outside the affected zone. (5) It is therefore appropriate to amend Regulation (EU) No 297/2011 accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 297/2011 is amended as follows (1) Article 2, paragraph 3 is replaced by the following: 3. Each consignment of the products referred to in Article 1, which leaves Japan from the date of entry into force of this Regulation, shall be accompanied by a declaration, attesting that  the product has been harvested and/or processed before 11 March 2011, or  the product is originating in and consigned from a prefecture other than Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Yamagata, Niigata, Nagano, Yamanashi, Saitama, Tokyo, Chiba and Kanagawa, or  the product is consigned from the prefectures Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Yamagata, Niigata, Nagano, Yamanashi, Saitama, Tokyo, Chiba and Kanagawa, but not originating in one of these prefectures and has not been exposed to radioactivity during transiting, or  in case the product is originating in the prefectures Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Yamagata, Niigata, Nagano, Yamanashi, Saitama, Tokyo, Chiba and Kanagawa, the product does not contain levels of the radionuclides iodine-131, caesium-134 and caesium-137 above the maximum levels provided for in Annex II to this Regulation. This provision applies also to products originating in the coastal waters of these prefectures, irrespective of where such products are landed. (2) Article 5, paragraph 1 is replaced by the following: 1. The competent authorities of the BIP or DPE shall carry out documentary and identity checks on all consignments of products referred to in Article 1 within the scope of the present Regulation, and physical checks, including laboratory analysis on the presence of iodine-131, caesium-134 and caesium-137, on at least 10 % of such consignments of the products referred to in Article 2 (3), 4th indent and on at least 20 % of such consignments of the products referred to in Article 2 (3) 2nd and 3rd indent. (3) In Article 9, the second sub paragraph, the date of 30 June 2011 is replaced by 30 September 2011. (4) Annex I is replaced by the text in Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 80, 26.3.2011, p. 5. ANNEX ANNEX I